DETAILED ACTION
Claim(s) 1-21 are presented for examination. 
Claim(s) 1, 3-5, 7, 8, 12-14, 18 and 20 are amended.
Claims 2 and 19 are canceled.
Claim 21 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed August 30th, 2021 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed August 30th, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks page 8 of 12), filed, August 30th, 2021 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks page 9-11 of 12), filed, August 30th, 2021 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 10, 11, 18, 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Pajona et al. (US 2014/0376534 A1) hereinafter “Pajona” in view of Desclos et al. (US 2018/0342803 A1) hereinafter “Desclos”.

Regarding Claim 1,
	Pajona discloses a communication system for point to multipoint communications [see fig. 1, pg. 2, ¶16 lines 1-11, an active antenna system for optimizing signal quality], the communication [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality] comprising:
	one or more modal antennas [see fig(s). 1 & 2, pg. 2, ¶16 lines 1-11, including a modal antenna “200”], the one or more modal antennas configured to operate in a plurality of modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each of the plurality of modes associated with a distinct radiation pattern [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns];
	a transceiver configured to [see fig. 2, pg. 1, ¶6 lines 11-14, a transmitter and a receiver (i.e. a transceiver) implemented to] communicate with a plurality of client devices over a wireless communication medium via the one or more modal antennas [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme].
	Pajona does not explicitly teach the transceiver configured to “communicate with a different one of the client devices during each of a plurality of frames; one or more control devices configured to determine a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configure the one or more modal antennas in the selected mode during each of the plurality of frames”.
	However Desclos discloses the transceiver configured to communicate with a different one of the client devices during each of a plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame for the next UEi that the access point wants to communicate with]; 
[see fig. 4: Steps “3” & “4”, pg. 4, ¶44 lines 1-3; ¶47 lines 1-3; ¶48 lines 1-2, determining, using an active multi-mode antenna, are all antenna chain to communicate with the UEi, being used? (if “Yes” then repeat Step 2; if “No” then proceed to Step 4)], the selected mode based [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, the selection], at least in part [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, of the unused antenna N for noise generation], on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames [see fig. 4: Steps “5” & “6”, pg. 4, ¶49 lines 1-3; ¶50 lines 1-3, on whether the Signal Quality Matrix for the user is filled? (If “Yes” then proceed to Step 6; if “No” then repeat Step 2.); Step 6: select the mode “K” of antenna N, wherein “K” has the weakest signal quality for the selected antenna N and users UE]; and 
	configure the one or more modal antennas in the selected mode during each of the plurality of frames [see fig. 4: Step “7”, pg. 4, ¶51 lines 1-2, turn on interfering signal using selected antenna N configured in mode K].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transceiver configured to “communicate with a different one of the client devices during each of a plurality of frames; one or more control devices configured to determine a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configure the one or more modal antennas in the selected mode during each of the plurality of frames” as taught by Desclos in the system of Pajona for providing the advantage of reduced space occupied by a single multi-mode antenna as opposed to utilizing a prior scheme which requires two or more antennas and correspondingly more space [see Desclos pg. 1, ¶9 lines 1-4].

Regarding Claim 3,
	Pajona discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach wherein “for a first frame of the plurality of frames, the selected mode includes a first mode of the plurality of modes to communicate with a first client device of the plurality of client devices, and wherein for a second frame of the plurality of frames, the selected mode includes a second mode of the plurality of modes to communicate with a second client device of the plurality of client devices”.
	However Desclos discloses wherein for a first frame of the plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame], the selected mode includes a first mode of the plurality of modes to communicate with a first client device of the plurality of client devices [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, for the next UEi that the access point wants to communicate with], and wherein for a second frame of the plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame], the selected mode includes a second mode of the plurality of modes to communicate with a second client device of the plurality of client devices [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, for the next UEi that the access point wants to communicate with].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “for a first frame of the plurality of frames, the selected mode includes a first mode of the plurality of modes to communicate with a first client device of the plurality of client devices, and wherein for a second frame of the plurality of frames, the selected mode includes a second mode of the plurality of modes to communicate with a second client device of the plurality of client devices” as taught by Desclos in the system of Pajona for the same motivation as set forth in claim 1.

Regarding Claim 4,
	Pajona discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach “the one or more control devices are configured to access client index data stored in one or more memory devices to determine the selected mode for each of the plurality of frames, the client index data associating the selected mode for a corresponding frame of the plurality of frames with a corresponding client device of the plurality of client devices”.
	However Desclos discloses the one or more control devices are configured to access client index data stored in one or more memory devices to determine the selected mode for each of the plurality of frames [see fig. 4: Steps “3” & “4”, pg. 4, ¶44 lines 1-3; ¶47 lines 1-3; ¶48 lines 1-2, determining, using an active multi-mode antenna, are all antenna chain to communicate with the UEi, being used? (if “Yes” then repeat Step 2; if “No” then proceed to Step 4)], the client index data associating the selected mode for a corresponding frame of the plurality of frames with a corresponding client device of the plurality of client devices [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame for the next UEi that the access point wants to communicate with].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the one or more control devices are configured to access client index data stored in one or more memory devices to determine the selected mode for each of the plurality of frames, the client index data associating the selected mode for a corresponding frame of the plurality of frames with a corresponding client device of the plurality of client devices” as taught by Desclos in the system of Pajona for the same motivation as set forth in claim 1.

Regarding Claim 5,
	Pajona discloses the communication system of claim 4 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein the one or more control devices are configured to generate the client index data [see fig. 4, pg. 3, ¶25 lines 34-39, the CellQI for the mode i is generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i].
	Pajona does not exlplitly teach generate the client index data “based at least in part on one or more channel quality indicators the channel quality indicator for the one or more modal antennas”.
	However Desclos discloses generate the client index data based at least in part on one or more channel quality indicators the channel quality indicator for the one or more modal antennas [see fig. 4: Steps “5” & “6”, pg. 4, ¶49 lines 1-3; ¶50 lines 1-3, by detecting if the Signal Quality Matrix for the user is filled? (If “Yes” then proceed to Step 6; if “No” then repeat Step 2.); Step 6: select the mode “K” of antenna N, wherein “K” has the weakest signal quality for the selected antenna N and users UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide generate the client index data “based at least in part on one or more channel quality indicators the channel quality indicator for the one or more modal antennas” as taught by Desclos in the system of Pajona for the same motivation as set forth in claim 1.

Regarding Claim 10,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
[see fig. 2, pg. 2, ¶17 lines 1-6, a first parasitic element 212 coupled to an first active (i.e. radiating) element 213, and a second parasitic element 216 coupled to a second active (i.e. radiating) element 217].

Regarding Claim 11,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein the communication system is implemented as at least part of a wireless local area network access point [see fig. 1, pg. 1, ¶14 lines 1-5, devices such as desktops, workstations, printers, etc. are linked to the WiFi network through access points AP1, AP2 and AP3].

Regarding Claim 18,
	Pajona discloses a wireless network access point [see fig. 1, pg. 1, ¶14 lines 1-5, a wireless access point (AP)], comprising:
	one or more modal antennas [see fig(s). 1 & 2, pg. 2, ¶16 lines 1-11, including a modal antenna “200”] operable in a plurality of different modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each mode associated with a distinct radiation pattern [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns];
	a transceiver configured to [see fig. 2, pg. 1, ¶6 lines 11-14, a transmitter and a receiver (i.e. a transceiver) implemented to] communicate with a plurality of client devices over a wireless communication medium via the modal antenna [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme].
the transceiver configured to communicate with a different one of the client devices during each of a plurality of frames; one or more control devices configured to determine a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel Page 6 of 12quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configure the one or more modal antennas in the selected mode during each of the plurality of frames”.
	However Desclos discloses the transceiver configured to communicate with a different one of the client devices during each of a plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame for the next UEi that the access point wants to communicate with]; 
	one or more control devices configured to determine a selected mode for the one or more modal antennas for each frame of the plurality frames [see fig. 4: Steps “3” & “4”, pg. 4, ¶44 lines 1-3; ¶47 lines 1-3; ¶48 lines 1-2, determining, using an active multi-mode antenna, are all antenna chain to communicate with the UEi, being used? (if “Yes” then repeat Step 2; if “No” then proceed to Step 4)], the selected mode based [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, the selection], at least in part [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, of the unused antenna N for noise generation], on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames [see fig. 4: Steps “5” & “6”, pg. 4, ¶49 lines 1-3; ¶50 lines 1-3, by detecting if the Signal Quality Matrix for the user is filled? (If “Yes” then proceed to Step 6; if “No” then repeat Step 2.); Step 6: select the mode “K” of antenna N, wherein “K” has the weakest signal quality for the selected antenna N and users UE]; and 
[see fig. 4: Step “7”, pg. 4, ¶51 lines 1-2, turn on interfering signal using selected antenna N configured in mode K].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the transceiver configured to communicate with a different one of the client devices during each of a plurality of frames; one or more control devices configured to determine a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configure the one or more modal antennas in the selected mode during each of the plurality of frames” as taught by Desclos in the system of Pajona for providing the advantage of reduced space occupied by a single multi-mode antenna as opposed to utilizing a prior scheme which requires two or more antennas and correspondingly more space [see Desclos pg. 1, ¶9 lines 1-4].

Regarding Claim 20,
	Pajona discloses the wireless network access point of claim 18 [see fig. 1, pg. 1, ¶14 lines 1-5, the wireless access point (AP)],  wherein the operation of determining a selected mode for the one or more modal antennas for each of the plurality of frames [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)] comprises:
	accessing client index data associating one of the client devices with the selected mode [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-11, the EDL-CQI is obtained for each device, (EDL-CQI).sub.1, (EDL-CQI).sub.2, . . . and (EDL-CQI).sub.M, where M is the number of devices in the cell covered by the mode i at time n]; and
	determining the selected mode based at least in part on the client index data [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time duration)].
	Pajona does not explicitly teach “a corresponding frame of the plurality of frames”.
	However Desclos discloses a corresponding frame of the plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, computing a frame for the next UEi].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a corresponding frame of the plurality of frames” as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in claim 18.

Regarding Claim 21,
	Pajona discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach, wherein “the one or more channel quality indicator metrics comprise a signal to interference-plus-noise ratio (SINR)”.
	However Desclos discloses the one or more channel quality indicator metrics comprise a signal to interference-plus-noise ratio (SINR) [see pg. 3, ¶43 lines 6-8, the matrix is implemented in the form of a lookup table in memory. The signal quality metric can include: signal to interference plus noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), or a similar metric recognized by those with skill in the art, or a combination thereof]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the one or more channel quality indicator .

Claims 6, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Pajona in view of Desclos and in further view of Desclos et al. (US 9,609,654 B1) hereinafter Desclos ‘654.

Regarding Claim 6,
	The combined system of Pajona and Desclos discloses the communication system of claim 5 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Neither Pajona nor Desclos explicitly teach wherein the training mode is an “interframe” training mode.
	However Desclos ‘654 discloses the training mode is an interframe training mode [see fig. 16, col. 10, lines 22-27, base terminal(s) adjust the modal antennas of users near adjacent cell edges to reduce the inter-cell interference and improve the capacity of the network].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “interframe” training mode as taught by Desclos ‘654 in the combined system of Pajona and Desclos for providing the advantage of small-area terminals to connect users at cell edges where the smaller power footprints reduce inter-cell interference for users in neighboring cells [see Desclos col. 6, lines 3-6].

Regarding Claim 8,
	The combined system of Pajona and Desclos discloses the communication system of claim 6 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Neither Pajona nor Desclos explicitly teach wherein “the interframe training mode is implemented only in receive frames”.
[see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at receive time frames].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the interframe training mode is implemented only in receive frames” as taught by Desclos ‘654 in the system of Pajona for the same motivation as set forth in in claim 6.

Regarding Claim 9,
	The combined system of Pajona and Desclos discloses the communication system of claim 5 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
 	Neither Pajona nor Desclos explicitly teach wherein the training mode is an “intraframe” training mode.
	However Desclos ‘654 discloses the training mode is an intraframe training mode [see col. 5, lines 30-36, in downlink the desired signal and intra-cell interference pass through the same propagation channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “intraframe” training mode” as taught by Desclos ‘654 in the system of Pajona for providing the advantage of small-area terminals to connect users at cell edges where the smaller power footprints reduce inter-cell interference for users in neighboring cells [see Desclos col. 6, lines 3-6].
		
Claim(s) 12-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pajona in view of Desclos and in further view of Doan et al. (US 2011/0129009 A1) hereinafter “Doan”.

Regarding Claim 12,
	Pajona discloses a method for communicating in a point to multipoint communication system [see fig. 1, pg. 2, ¶16 lines 1-11, an active antenna method and system for optimizing signal quality], the method [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method] comprising:
	communicating data to a plurality of client devices using one or more modal antennas [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme], the one or more modal antennas operable to be configured in a plurality of different modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each mode associated with a distinct radiation pattern [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns].
	Pajona does not explicitly teach “the one or more modal antennas operable to communicate with a different one of the client devices during each of the plurality of frames; determining a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configuring the one or more modal antennas in the selected mode during each of the plurality of frames”.
	However Desclos discloses the one or more modal antennas operable to communicate with a different one of the client devices during each of the plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, the access point MAC layer is computing the frame for the next UEi that the access point wants to communicate with]; determining a selected mode for the one or more modal antennas for each frame of the plurality frames [see fig. 4: Steps “3” & “4”, pg. 4, ¶44 lines 1-3; ¶47 lines 1-3; ¶48 lines 1-2, determining, using an active multi-mode antenna, are all antenna chain to communicate with the UEi, being used? (if “Yes” then repeat Step 2; if “No” then proceed to Step 4)], the selected mode based [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, the selection], at least in part [see fig. 4: Step “4”, pg. 4, ¶48 lines 1-2, of the unused antenna N for noise generation], on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames [see fig. 4: Steps “5” & “6”, pg. 4, ¶49 lines 1-3; ¶50 lines 1-3, on whether the Signal Quality Matrix for the user is filled? (If “Yes” then proceed to Step 6; if “No” then repeat Step 2.); Step 6: select the mode “K” of antenna N, wherein “K” has the weakest signal quality for the selected antenna N and users UE]; and 
	configuring the one or more modal antennas in the selected mode during each of the plurality of frames [see fig. 4: Step “7”, pg. 4, ¶51 lines 1-2, turn on interfering signal using selected antenna N configured in mode K].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the one or more modal antennas operable to communicate with a different one of the client devices during each of the plurality of frames; determining a selected mode for the one or more modal antennas for each frame of the plurality frames, the selected mode based, at least in part, on one or more channel quality indicator metrics of the one or more modal antennas when configured in each of the plurality of modes to communicate with one of the client devices during a corresponding frame of the plurality of frames; and configuring the one or more modal antennas in the selected mode during each of the plurality of frames” as taught by Desclos in the system of Pajona for providing the advantage of reduced space occupied by a single multi-mode antenna as opposed to utilizing a prior scheme which requires two or more antennas and correspondingly more space [see Desclos pg. 1, ¶9 lines 1-4].
	Neither Pajona nor Desclos discloses “time division multiplexing”.
[see pg. 4, ¶46 lines 6-11, time division multiplexing (TDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “time division multiplexing” as taught by Doan in the combined system of Pajona and Desclos for benefiting the mobile terminal in terms of transmit power efficiency [see Doan pg. 2, ¶27 lines 7-9].

Regarding Claim 13,
	The combined system of Pajona and Doan discloses the method of claim 12 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein determining a selected mode for each of the plurality of frames comprises:
	accessing client index data associating on of the client devices with the selected mode [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-11, the EDL-CQI is obtained for each device, (EDL-CQI).sub.1, (EDL-CQI).sub.2, . . . and (EDL-CQI).sub.M, where M is the number of devices in the cell covered by the mode i at time n]; and		
	determining the selected mode based on the client index data [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time duration)].
	Pajona does not explicitly teach “a corresponding frame of the plurality of frames”.
	However Desclos discloses a corresponding frame of the plurality of frames [see fig. 4: Step “2”, pg. 4, ¶46 lines 1-3, computing a frame for the next UEi]..
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a corresponding frame of the plurality of frames” as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in claim 12.

Regarding Claim 14,
	The combined system of Pajona, Desclos and Doan discloses the method of claim 13 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein the client index data is generated based at least in part on the channel quality indicator for the one or more modal antennas obtained while operating the communication system in a training mode [see fig. 4, pg. 3, ¶25 lines 34-39, the CellQI for the mode i is generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i].

Regarding Claim 15,
	Pajona discloses the method of claim 14 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Neither Pajona nor Doan explicitly teach wherein the training mode is an “interframe” training mode.
	However Desclos discloses the training mode is an interframe training mode [see fig. 16, col. 10, lines 22-27, base terminal(s) adjust the modal antennas of users near adjacent cell edges to reduce the inter-cell interference and improve the capacity of the network].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “interframe” training mode as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in in claim 12.

Regarding Claim 16,
	Pajona discloses the method of claim 14 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Neither Pajona nor Doan explicitly teach wherein the training mode is an “intraframe” training mode.
	However Desclos discloses the training mode is an intraframe training mode [see col. 5, lines 30-36, in downlink the desired signal and intra-cell interference pass through the same propagation channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “intraframe” training mode” as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in in claim 12.

Regarding Claim 17,
	The combined system of Pajona, Desclos and Doan discloses the method of claim 12 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein configuring the one or more modal antennas to operate in the selected mode comprises adjusting electrical characteristics of one or more parasitic elements positioned proximate to a radiating element [see fig. 2, pg. 2, ¶17 lines 1-20, The active elements 213 and 217 include switches that either electrically connect (short) or disconnect (open) the parasitic elements 212 and 216 to the ground plane 208. … by controlling the active elements 213 and 217 of the modal antenna 200, the operation of two modes can be obtained at the same frequency].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: 
Rowson et al. (US 2013/0109333A1); See fig. 7, pg. 5, ¶41
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469